Citation Nr: 0945572	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-00 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for allergies, including to 
penicillin.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1974 to 
September 1975.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2006 Decision Review Officer 
(DRO) decision of the Department of Veterans Affairs (VA) 
Regional Office in Muskogee, Oklahoma (RO) which denied the 
benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

Review of the Veteran's claim at this time would be 
premature.  In a February 2008 statement, the Veteran 
requested to appear at a personal hearing before a Veterans 
Law Judge at the local RO (Travel Board hearing).  The record 
does not reflect that such hearing has been scheduled or that 
the Veteran withdrew his request for a hearing.  Therefore, 
to accord the Veteran due process, he should be scheduled for 
a Travel Board hearing.  38 C.F.R. §§ 20.700, 20.704 (2009).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
action:  

Schedule the Veteran for a hearing at the 
RO before a Veterans Law Judge, in 
accordance with applicable law.  A copy 
of the notice scheduling the hearing 
should be placed in the claims folder.

VA will notify the appellant if further action is required.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


